Exhibit 12(f) KENTUCKY UTILITIES COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) Successor Predecessor Year Year 2 Months 10 Months Ended Ended Ended Ended Year Ended Dec. 31, Dec. 31, Dec. 31, Oct. 31, December 31, Earnings, as defined: Income Before Income Taxes $ $ $ 55 $ $ $ Adjustment to reflect earnings from equity method investments on a cash basis (a) 33 11 Mark to market impact of derivative instruments 1 55 Total fixed charges as below 72 73 11 71 79 77 Total earnings $ $ $ 66 $ $ $ Fixed charges, as defined: Interest charges (b) $ 69 $ 70 $ 10 $ 69 $ 76 $ 74 Estimated interest component of operating rentals 3 3 1 2 3 3 Total fixed charges $ 72 $ 73 $ 11 $ 71 $ 79 $ 77 Ratio of earnings to fixed charges (a) Includes other-than-temporary impairment loss of $25 million in 2012. (b) Includes interest on long-term and short-term debt, as well as amortization of debt discount, expense and premium - net.
